          Case 3:19-cv-01397-AC         Document 1       Filed 09/03/19   Page 1 of 5


Leonard D. DuBoff, OSB #774378
lduboff@dubofflaw.com
The DuBoff Law Group, PC
6665 SW Hampton Street, Suite 200
Portland, OR 97223-8357
Telephone: (503) 968-8111
Facsimile: (503) 868-7228

Attorney for Plaintiff
Oregon Catholic Press



                            UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON


OREGON CATHOLIC PRESS,                              Case No.

                         Plaintiff,                 COMPLAINT FOR DECLARATORY
                                                    JUDGMENT OF NON-INFRINGEMENT
         v.                                         OF COPYRIGHT

VINCENT A. AMBROSETTI,                              DEMAND FOR JURY TRIAL
INDIVIDUALLY AND AS TRUSTEE OF
THE KING’S MINISTRELS CHARITABLE
TRUST aka INTERNATIONAL LITURGY
PUBLICATIONS,

                          Defendant.



       Plaintiff, Oregon Catholic Press (“OCP”), brings this action for declaratory judgment

against Defendant Vincent A. Ambrosetti, individually and as Trustee of the King’s Ministrels

Charitable Trust aka International Liturgy Publications (“Ambrosetti”).

                                           PARTIES

                                               1.

       Plaintiff OCP is a not-for-profit religious publisher based in Portland, Oregon, doing

business as Oregon Catholic Press and as North American Liturgy Resources. It publishes

                                                                                           1
            Case 3:19-cv-01397-AC       Document 1      Filed 09/03/19     Page 2 of 5


liturgical music, books, choral collections, hymnals, missals, and support materials for the

Catholic Church.

                                                2.

        Defendant Ambrosetti is the trustee of King’s Ministrels Charitable Trust aka

International Liturgy Publications.

                                JURISDICTION AND VENUE

                                                3.

        Plaintiff seeks a declaratory judgment of non-infringement of copyrights asserted against

Plaintiff by Defendant.

                                                4.

        The Court has federal subject matter jurisdiction over this action pursuant to 28 USC

§1331 (federal question), 28 USC §1338(a) (copyrights) and 28 USC §2201 (Declaratory

Judgment Act).

                                                5.

        The Court has personal jurisdiction over Defendant because Defendant transacts business

within this forum.

                                                6.

        Venue is proper in this Court, pursuant to 28 USC § 1391(b), in that a substantial part of

the events giving rise to the claims occurred in this district, and Defendant transacts business in

this district.

                                 GENERAL ALLEGATIONS

                                                7.

        On August 27, 2019, Ambrosetti filed a Complaint for Copyright Infringement against

OCP in the United States District Court, Northern District of Indiana, South Bend Division as

Case No. 3:19-cv-00682-JD-MGG (“Indiana Suit”). In the Indiana Suit complaint, Ambrosetti
          Case 3:19-cv-01397-AC         Document 1       Filed 09/03/19      Page 3 of 5


purports to be the legal and beneficial owner of the copyright to the musical composition entitled

“Emmanuel.”

                                                 8.

       Ambrosetti alleges his ownership of the copyright to “Emmanuel” stems from a copyright

registration for a collection titled I Will Sing, for which a copyright registration was obtained on

April 1, 1991, as registration no. PA0000525379 in which the copyright claimants are Pauline

Krystal Music & International Liturgy Publications. The registration is for a compilation of

works and likely does not protect any of the individual works in the compilation. Tellingly,

Ambrosetti also filed an application for copyright registration with the U.S. Copyright Office for

the musical work “Emmanuel” on August 12, 2019, two weeks before the Indiana Suit was filed.

The copyright registration application for “Emmanuel” is still in process.

                                                 9.

       In the Indiana Suit, Ambrosetti alleges OCP infringed his copyright to “Emmanuel” by

marketing, selling, distributing, and licensing a musical work composed by Bernadette Farrell

(“Farrell”) titled “Christ Be Our Light.” Ambrosetti alleges Farrell copied “Emmanuel” when

composing “Christ Be Our Light.”

                                                10.

       There presently exists a justiciable controversy regarding Plaintiff’s right to market, sell,

distribute and license the work “Christ Be Our Light.” The dispute between Plaintiff and

Defendant is definite and concrete.

                                         FIRST COUNT

                            (Declaratory Judgment of First to File)

                                                11.

       Plaintiff incorporates by reference its allegations set forth in paragraphs 1-10.

                                                                                                  3
           Case 3:19-cv-01397-AC           Document 1       Filed 09/03/19   Page 4 of 5


                                                    12.

        Ambrosetti does not currently own a registered copyright to the musical work

“Emmanuel,” and therefore cannot file a lawsuit alleging that the copyright has been infringed

by marketing, selling, distributing, and licensing Farrell’s work “Christ Be Our Light.”

                                                    13.

        Ambrosetti filed an application for copyright registration for the musical work

“Emmanuel” on August 12, 2019, two weeks before the Indiana Suit was filed. The filing of an

application does not satisfy the requirement of 17 U.S.C. § 411 that the copyright to a work be

registered prior to instituting an infringement action. The work “Emmanuel” appears in a

collection of works titled I Will Sing for which a registered copyright was obtained by

International Liturgy Publications (“ILP”) and Pauline Krystal Music in 1991, however that

copyright extends only to the compilation, and not the individual works contained in the

compilation. The Indiana Suit was therefore filed prematurely as the copyright to “Emmanuel”

was not registered before the suit was filed.

                                                    14.

               Because the Indiana Suit was improperly filed, OCP seeks a declaratory judgment

stating that this lawsuit is the first proper case filed.

                                          SECOND COUNT

                (Declaratory Judgment of Non-Infringement of Alleged Copyright)

                                                    15.

        OCP incorporates by reference its allegations set forth in paragraphs 1-14.

                                                    16.

        Farrell’s work “Christ Be Our Light” is not substantially similar to “Emmanuel” and was

independently created by Farrell, who resides in London, England and has resided there for her

entire life.
           Case 3:19-cv-01397-AC       Document 1       Filed 09/03/19     Page 5 of 5


                                               17.

      OCP seeks a declaratory judgment that OCP has not infringed and is not infringing the

copyright to “Emmanuel.”

                                   PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests that this Court:

      A.      Declare that OCP has not infringed and is not infringing the copyright to

              “Emmanuel”;

      B.      Declare that OCP’s suit filed in the United States District Court, District of

              Oregon is the first properly filed case regarding this dispute; and

      C.      Award Plaintiff’s reasonable attorney fees and such other and further relief as this

              Court may deem just and proper.

                                       JURY DEMAND

      Plaintiff demands a trial by jury.

      DATED this 3rd day of September, 2019.


                                                     /s/ Leonard D. DuBoff_______
                                                     Leonard D. DuBoff, OSB # 774378
                                                     lduboff@dubofflaw.com
                                                     The DuBoff Law Group, PC
                                                     6665 SW Hampton Street, Suite 200
                                                     Portland, OR 97223-8357
                                                     Telephone: (503) 968-8111
                                                     Facsimile: (503) 868-7228
                                                     Attorney for Plaintiff




                                                                                                5
